Title: From Thomas Jefferson to John Beckley, 6 March 1806
From: Jefferson, Thomas
To: Beckley, John


                        
                     Th: Jefferson to mr Beckley.
                     
                            Mar. 6. 1806.
                        
                        At the time I wrote to Pougens at Paris for books for the library commee I wrote for some volumes of the
                            Encyclopedie for myself, instructing him expressly not to blend the accounts, and to pack & address the books
                            separately. he nevertheless packed them together & recieved paiment for the whole from mr Livingston, to wit 1866. ₶ for
                            the committee & 535. ₶ for me. mr Livingston also paid the expences of package at Paris & freight to Havre 87₶—15—3
                            = 16.23 D my books occupied about half of one box at Havre 2. hampers of wine of mine were shipped with the 2. boxes of
                            books. I paid all freight from Havre to Norfolk, duties & port charges at Norfolk, & freight to George town. I
                            therefore settle the whole on the following principles.   1. Expences of package at Paris, freight to Havre, & duties at
                            Norfolk are divided in proportion to prime cost, to wit, 1836: ₶ 535 ₶ 2. freight from Havre to Norfolk &, Georgetown is
                            charged ⅓ to the commee and ⅔ to Th:J. the account then will stand thus.
                        
                     
                        
                           The library committee in account with Th: Jefferson
                           Dr.
                           Cr.
                        
                        
                           
                           
                           D
                           C
                        
                        
                           By paiment to Pougens for the books of Th:J. 535 ₶
                           
                           
                           98.
                           98
                        
                        
                           By proportion of 16.23 D freight from Paris to Havre & packages
                           
                           3.
                           62
                        
                        
                           To paiments by Th:J. 
                           freight from Havre to Norfolk
                           7.32
                           
                        
                        
                           
                           do. Norfolk to George town
                           2.75
                           
                        
                        
                           
                           duties at Norfolk
                           52.22
                           
                        
                        
                           
                           bonds, permit drayage
                           .37
                           
                        
                        
                           To check on bank US. for balance
                           
                              39.94
                           
                           
                        
                        
                           
                           102.60
                           102.
                           60
                        
                     
                  
                        
                        
                        
                        
                        
                            Th: Jefferson
                            
                        
                    